ACCEPTED
                                                                                            02-18-00139-CV
                                                                                 SECOND COURT OF APPEALS
                                                                                       FORT WORTH, TEXAS
                                                                                          5/24/2018 3:06 PM
                                                                                             DEBRA SPISAK
                                                                                                     CLERK

                                       NO. 02-18-00139-CV

                           IN THE COURT OF APPEALS          FILED IN
                                                     2nd COURT OF APPEALS
                      FOR THE SECOND DISTRICT OF TEXASFORT WORTH, TEXAS
                                AT FORT WORTH        5/24/2018 3:06:31 PM
                                                                          DEBRA SPISAK
                                                                            Clerk
                                           JODY LONG,

                                                             Appellant,
                                                    v.

AERONAUTICAL INDUSTRIAL DISTRICT LODGE 776; PAUL BLACK,
 In His Official Capacity As President- Directing Business Representative of
  District Lodge 776; and EARNEST BOONE, In His Official Capacity As
                  Secretary-Treasurer of District Lodge 776,

                                                             Appellees.


     Appeal from the 342nd Judicial District Court, Tarrant County, Texas
                    Trial Court Cause No. 342-295833-17
                  The Honorable Dana Womack, Presiding

                    AGREED MOTION TO EXTEND DEADLINE
                        TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:
        Appellant Jody Long respectfully moves the Court to extend the time for filing

Appellant’s Brief by 30 days, to and including July 2, 2018. Appellees do not oppose

this requested extension.

        1.      The Appellant’s Brief is currently due on May 31, 2018.




Agreed Motion to Extend Deadline to File Appellant’s Brief                          Page 1
        2.      Appellant requests a 30 day extension of time to file Appellant’s Brief,

to and including June 2, 2018. See Tex. R. App. P. 4.1.(a).

        3.      Appellant is requesting this extension to allow the parties time to

finalize a settlement agreement. A settlement has been reached in principle, and the

parties are just working out the details of the settlement.

        4.      Appellant seeks this extension not solely for delay, but so that justice

may be done.

        5.      As reflected in the Certificate of Conference below, Appellees are in

agreement with the requested extension.

                                                 Respectfully submitted,


                                                 /s/ Lu Pham
                                                 Lu Pham
                                                 State Bar No. 15895430
                                                 lpham@dphllp.com
                                                 Jennifer Bley Sweeny
                                                 State Bar No. 24064910
                                                 jsweeny@dphllp.com
                                                 DOWELL PHAM HARRISON, LLP
                                                 505 Pecan Street, Suite 200
                                                 Fort Worth, Texas 76102
                                                 817-632-6300
                                                 817-632-6311 – fax

                                                 And




Agreed Motion to Extend Deadline to File Appellant’s Brief                        Page 2
                                                 David E. Keltner
                                                 State Bar No. 11249500
                                                 david.keltner@kellyhart.com
                                                 Joe Greenhill
                                                 State Bar No. 24084523
                                                 joe.greenhill@kellyhart.com
                                                 KELLY HART & HALLMAN LLP
                                                 201 Main Street, Suite 2500
                                                 Fort Worth, Texas 76102
                                                 817-332-2500
                                                 817-878-9280 - fax

                                                 ATTORNEYS FOR APPELLANT

                            CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Appellees, Rod Tanner,
regarding the extension requested in this Motion. Mr. Tanner confirmed that
Appellees agree to the relief requested in this Motion.

                                                  /s/ Lu Pham
                                                  Lu Pham


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2018, a copy of this Motion was served via
e-filing on all counsel of record as follows:

Rod Tanner
rtanner@rodtannerlaw.com
Charles Hairston
chairston@rodtannerlaw.com
TANNER AND ASSOCIATES, PC
6300 Ridglea Place, Suite 407
Fort Worth, TX 76116-5706
Attorneys for Appellees

                                                 /s/ Lu Pham
                                                 Lu Pham

Agreed Motion to Extend Deadline to File Appellant’s Brief                     Page 3